Case 1:20-cv-22911-BB Document 26 Entered on FLSD Docket 11/10/2020 Page 1 of 16




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                Case No. 20-cv-22911-BLOOM/Louis


  ANTONIO SISCA,

         Plaintiff,

  v.

  HAL MARITIME, LTD. et al.,

        Defendants.
  ____________________________________/

                                         OMNIBUS ORDER

         THIS CAUSE is before the Court upon Defendants Hal Maritime, Ltd. (“Hal”) and

  Princess Cruise Lines, Ltd.’s (“Princess”) (collectively, “Defendants”) Motion to Compel

  Arbitration, ECF No. [4] (“Defendants’ Motion”) and Plaintiff’s Motion to Remand, ECF No. [16]

  (“Plaintiff’s Motion”) (collectively, “Motions”). The Court has considered the Motions, all

  supporting and opposing submissions, the record in this case, the applicable law, and is otherwise

  fully advised. For the reasons set forth below, Defendants’ Motion is granted in part and denied in

  part, and Plaintiff’s Motion is granted in part and denied in part.

         I.      BACKGROUND

         Plaintiff initially filed his Complaint in the Eleventh Judicial Circuit in and for Miami-

  Dade County, Florida against Defendants on June 22, 2020, ECF No. [1-2]. Defendants removed

  the case to this Court on July 14, 2020, pursuant to 9 U.S.C. § 202 et seq. and 28 U.S.C. § 1441.

  ECF No. [1] at 5.

         According to the Complaint, Plaintiff, an Italian national, was a seaman on the M/V

  Vendaam (the “Vessel”) and was employed by Hal as a “cast member” aboard the Vessel. ECF
Case 1:20-cv-22911-BB Document 26 Entered on FLSD Docket 11/10/2020 Page 2 of 16

                                                               Case No. 20-cv-22911-BLOOM/Louis


  No. [1-2] at ¶¶ 5-6. His employment contract with Hal commenced on July 26, 2019 and expired

  on April 22, 2020. Id. at ¶¶ 10, 14, 23. On March 14, 2020, the United States announced a no sail

  order for cruise ships due to the COVID-19 pandemic, id. at ¶16. However, Hal refused to

  disembark Plaintiff and repatriate him to Italy until April 23, 2020. Id. at ¶¶ 17-19.

         On April 23, 2020, the Vessel began deploying lifeboats to transfer European

  crewmembers to Princess’ Regal Princess vessel to repatriate to Europe. Id. at ¶ 24. Due to high

  winds and rough sea conditions, the lifeboats violently rolled from side to side while sea water

  from the crashing waves sloshed inside the lifeboats. Id. at ¶ 25. Plaintiff asserts that while in

  transit to the Regal Princess from the Vessel on April 23, 2020, he slipped twice and violently fell

  on his lower back. Id. at ¶ 26. Plaintiff reported his injuries to the Regal Princess’ doctors, yet he

  was only given pain medication. Id. at ¶ 27. Over the ensuing days while on a transatlantic voyage,

  Plaintiff’s pain progressively worsened, and he was kept aboard the Regal Princess even though

  physicians recommended that he be seen by an orthopedic spine specialist. Id. at ¶¶ 28-34.

  According to Plaintiff, by the time the Regal Princess arrived in Europe on May 5, 2020, he had

  become paraplegic. Id. at ¶ 36. Upon arrival in Italy on May 9, 2020, he was admitted for

  emergency spinal surgery and diagnosed with cauda equina syndrome. Id. at ¶ 40. He underwent

  back surgery on May 10, 2020, and post-operatively he remains wheelchair-bound in a paraplegic

  state and is unable to control his bladder or bowel movements. Id. at ¶¶ 42-43.

         The Complaint alleges six counts, three against each Defendant. Specifically, as to Hal,

  Plaintiff brings claims for Jones Act negligence (Count I); Jones Act negligence for failure to

  provide prompt and adequate medical treatment (Count II); and failure to provide prompt and

  adequate maintenance and cure (Count III). As to Princess, Plaintiff asserts claims for failure to

  provide prompt and adequate maintenance and cure (Count IV); unseaworthiness (Count V), and




                                                    2
Case 1:20-cv-22911-BB Document 26 Entered on FLSD Docket 11/10/2020 Page 3 of 16

                                                               Case No. 20-cv-22911-BLOOM/Louis


  negligence (Count VI).

         Defendants now move to compel arbitration of the instant claims in accordance with the

  terms of the Seagoing Employment Agreement, May 2019 version, ECF Nos. [1-3] and [1-5]

  (“Employment Agreement”). In particular, the Employment Agreement provides that disputes are

  to be arbitrated in Italy, Plaintiff’s country of citizenship, under the laws of the British Virgin

  Islands:

         Arbitration: Any disputes whatsoever relating to or in any way arising out of this
         Agreement or your service on board a ship, including but not limited to wage
         disputes, property damage, personal injury, death or any other claim, shall be
         governed exclusively by the laws specified in the applicable Collective Bargaining
         Agreement or government-mandated contract. In the absence of any such
         Agreement or specification, such disputes shall be governed in all respects by the
         Laws of the British Virgin Islands. You hereby agree, on behalf of yourself and
         your successors, assigns, heirs, dependents or representative, that any disputes shall
         be arbitrated, if at all, exclusively according to the terms specified in any applicable
         Collective Bargaining Agreement or government-mandated contract. In the
         absence of such Agreement, terms or contract, all such disputes no matter how
         described, pleaded or styled, shall be resolved by binding arbitration pursuant to
         the United Nations Convention on the Recognition and Enforcement of Foreign
         Arbitral Awards (New York 1958), 21 U.S.T. 2517, 330 U.N.T.S. 3, 1970 U.S.T.
         LEXIS 115, exclusively in your country of citizenship or, if your home country is
         not a party to the Convention, then in Seattle, Washington.

         ECF No. [1-5] at Art. 18B (emphasis omitted).1

         According to Defendants, the Complaint’s allegations “clearly fall within the agreement to



  1
    The Employment Agreement also contains a “monthly rate” signature page listing Plaintiff’s
  “sign-off date” as April 22, 2020 and stating the following:

         The terms and conditions attached hereto (May 1, 2019) apply to, and are an
         integral part of, this Agreement. By signing below, you acknowledge that you have
         been afforded the opportunity to review the terms and conditions . . . You
         specifically acknowledge that you have read and agree to the arbitration provision
         contained in Article 18B and the Privacy Notice/Acknowledgement contained in
         Article 20 of the terms and conditions.

  ECF No. [1-3] (capitalization altered).



                                                    3
Case 1:20-cv-22911-BB Document 26 Entered on FLSD Docket 11/10/2020 Page 4 of 16

                                                                 Case No. 20-cv-22911-BLOOM/Louis


  arbitrate made between the parties.” ECF No. [4] at 3. They make four general arguments. First,

  the United States Court of Appeals for the Eleventh Circuit “has clearly established that

  crewmember cases should be compelled to arbitration” under the United Nations Convention on

  the Recognition and Enforcement of Foreign Arbitral Awards (the “Convention”); second, federal

  law favors arbitration; third, the four jurisdictional prerequisites to compel arbitration under the

  Convention are satisfied; and fourth, courts within this district compel arbitration under similar

  circumstances. Id. at 4-7. Defendants seek an order dismissing the instant action and compelling

  arbitration in Italy.

          Plaintiff responds that the arbitration agreement does not apply because he sustained his

  injuries one day after the Employment Agreement expired by its own terms. ECF No. [15] at 2.

  Additionally, even were that not so, the Employment Agreement’s terms and conditions are not

  triggered because Plaintiff’s claims arose when he was not “in active service sailing on a ship in

  an officer or crewmember capacity” but rather while he was on “leave” and/or “in transit to or

  from” a ship. Id. (quoting ECF No. [1-5], Art. 1A).2 In Plaintiff’s view, there was no written

  agreement to arbitrate under the facts of this case, and thus, the jurisdictional prerequisites under

  the Convention are not met. Id. at 10-13. Moreover, Plaintiff claims that the arbitration clause did

  not survive expiration of the Employment Agreement. ECF No. [25] at 5. Plaintiff further argues

  that Defendants’ Motion as to Princess must be denied because Princess was not a signatory to the



  2
     The Employment Agreement provides that the “terms and conditions of this Seagoing
  Employment Agreement (SEA) extend to any period in which you are in active service sailing on
  a ship in an officer or crewmember capacity (the Employment Term). Although leave period must
  be approved and agreed to by us, you are not in the service of us or any of the ships owned by our
  affiliates during leave periods or while you are in transit to or from any ship (except as to medical
  care as provided in Article 8 and for the purpose of a ship substitution as set forth in Article 21.E.).”
  Id. Additionally, the Employment Agreement states that the “time between sailing assignments is
  considered leave” and that “you are not in the service of us or any ship owned by any of our
  affiliates during such leave periods.” Id. at Art. 6G.


                                                     4
Case 1:20-cv-22911-BB Document 26 Entered on FLSD Docket 11/10/2020 Page 5 of 16

                                                               Case No. 20-cv-22911-BLOOM/Louis


  Employment Agreement and no other written agreement exists between Plaintiff and Princess.

  ECF No. [16] at 2-3, 13-16; ECF No [25] at 8-10. Plaintiff contends, relatedly, that remand to state

  court of all claims raised in the Complaint is appropriate because the Court lacks federal

  jurisdiction over this matter. See ECF Nos. [16] and [25].

         Defendants reply that “Plaintiff is losing sight of the forest for the trees” because the

  arbitration agreement language is “more expansive and broader than other provisions” contained

  in the Employment Agreement, and it survives expiration of the Employment Agreement. ECF

  No. [23] at 2. Accordingly, they submit that the jurisdictional prerequisites under the Convention

  are satisfied. Defendants add that Plaintiff “is trying to have it two ways” in that he claims he was

  not employed at the time of his injuries, but he nonetheless asserts causes of action that are

  available only to seamen. Id. at 4-6. Defendants maintain that claims against Princess arise out of

  the Employment Agreement and are subject to arbitration under the doctrine of equitable estoppel.

  Id. at 7-9; see also ECF No. [24].

         The Motions, accordingly, are ripe for consideration.

         II.     LEGAL STANDARD

         The Convention requires courts of signatory nations, such as the United States, to give

  effect to private arbitration agreements and to enforce arbitral awards made in signatory nations.

  United Nations Convention on the Recognition and Enforcement of Foreign Arbitral Awards, art.

  I(1), June 10, 1958, 21 U.S.T. 2517, 330 U.N.T.S. 3; see also Sierra v. Cruise Ships Catering &

  Servs. Int'l, N.V., 631 F. App’x 714, 715-16 (11th Cir. 2015). The United States enforces its

  agreement to the Convention’s terms through Chapter 2 of the Federal Arbitration Act

  (“FAA”). See 9 U.S.C. §§ 201-208.




                                                   5
Case 1:20-cv-22911-BB Document 26 Entered on FLSD Docket 11/10/2020 Page 6 of 16

                                                               Case No. 20-cv-22911-BLOOM/Louis


         In ruling on a motion to enforce an arbitration agreement under the Convention, a district

  court conducts a “very limited inquiry.” Bautista v. Star Cruises, 396 F.3d 1289, 1294 (11th Cir.

  2005) (quoting Francisco v. Stolt Achievement MT, 293 F.3d 270, 273 (5th Cir. 2002)). As a

  threshold matter, “[u]nder both the FAA and the Convention ‘the first task of a court asked to

  compel arbitration of a dispute is to determine whether the parties agreed to arbitrate’ it.” Doe v.

  Princess Cruise Lines, Ltd., 657 F.3d 1204, 1213 n.9 (11th Cir. 2011) (quoting Mitsubishi Motors

  Corp. v. Soler Chrysler–Plymouth, Inc., 473 U.S. 614, 626 (1985)). In other words, “the parties

  will not be required to arbitrate when they have not agreed to do so.” Id. at 1214 (quoting Goldberg

  v. Bear, Stearns & Co., 912 F.2d 1418, 1419 (11th Cir. 1990)).

         Beyond that threshold consideration, an arbitration agreement is governed by the

  Convention if four jurisdictional prerequisites are met: (1) the agreement is “in writing within the

  meaning of the Convention;” (2) “the agreement provides for arbitration in the territory of a

  signatory of the Convention” (3) “the agreement arises out of a legal relationship, whether

  contractual or not, which is considered commercial;” and (4) one of the parties to the agreement is

  not an American citizen. Bautista, 396 F.3d at 1294 n.7. If the agreement satisfies those

  jurisdictional prerequisites, the district court must order arbitration unless any of the Convention’s

  affirmative defenses apply. Id. at 1294-95. “That is, arbitration is mandatory unless the plaintiff

  proves that the agreement is ‘null and void, inoperative or incapable of being enforced.’” Azevedo

  v. Carnival Corp., No. 08-CIV-20518, 2008 WL 2261195, at *3 (S.D. Fla. May 30, 2008) (citation

  omitted).

         Moreover, “[t]he party opposing a motion to compel arbitration or to stay litigation

  pending arbitration has the affirmative duty of coming forward by way of affidavit or allegation

  of fact to show cause why the court should not compel arbitration.” Sims v. Clarendon Nat'l Ins.




                                                    6
Case 1:20-cv-22911-BB Document 26 Entered on FLSD Docket 11/10/2020 Page 7 of 16

                                                               Case No. 20-cv-22911-BLOOM/Louis


  Co., 336 F. Supp. 2d 1311, 1314 (S.D. Fla. 2004). “This burden is not unlike that of a party seeking

  summary judgment,” and therefore “the party opposing arbitration should identify those portions

  of the pleadings, depositions, answers to interrogatories, and affidavits which support its

  contention.” Id. “[A]ny doubts concerning the scope of arbitrable issues should be resolved in

  favor of arbitration, whether the problem at hand is the construction of the contract language itself

  or an allegation of waiver, delay, or a like defense to arbitrability.” Moses H. Cone Mem’l Hosp.

  v. Mercury Constr. Corp., 460 U.S. 1, 24–25, 103 S.Ct. 927, 74 L.Ed.2d 765 (1983); see also

  Bautista, 396 F.3d at 1295 (“the Convention Act ‘generally establishes a strong presumption in

  favor of arbitration of international commercial disputes’”) (citation omitted).

          Through this lens, the Court considers the Motions and the parties’ arguments.

          III.   DISCUSSION

          Determining whether Defendants are entitled to the relief they request raises four

  overarching issues. First, whether the Court can compel arbitration of the claims against Princess

  given the absence of an independent written arbitration agreement between it and Plaintiff. Second,

  whether the underlying disputes in this case are subject to arbitration. Third, if so, whether the four

  jurisdictional requirements of the Convention have been satisfied. Finally, if the Court compels

  arbitration, whether the case should be stayed or dismissed. The Court will address each issue in

  turn.

          The Court will address each issue in turn.

                 A.      The Court cannot compel arbitration of claims against Princess

          Defendants have produced a written arbitration agreement between Plaintiff and Hal but

  have not produced any similar agreement between Plaintiff and Princess. Accordingly, Princess

  seeks to compel arbitration of the instant claims against it by tethering Hal’s Employment




                                                    7
Case 1:20-cv-22911-BB Document 26 Entered on FLSD Docket 11/10/2020 Page 8 of 16

                                                                Case No. 20-cv-22911-BLOOM/Louis


  Agreement to Plaintiff’s claims under the doctrine of equitable estoppel. ECF Nos. [23] at 7-9;

  [24] at 2-3 (“Here, all of Plaintiff’s claims against Princess make reference to and presume the

  existence of the employment relationship contractually set forth in the SEA. Plaintiff cannot rely

  on the SEA for his seaman status to raise his Jones Act, Unseaworthiness, and Failure to Provide

  Prompt and Adequate Medical Care claims while simultaneously repudiating the arbitration

  clause. Equitable estoppel therefore makes arbitration of Princess’ claims appropriate, especially

  in light of the broad language of the arbitration provision at issue.”). Plaintiff asserts that Princess

  is not a party to the Employment Agreement,3 and Princess has otherwise failed to carry its burden

  to establish that the equitable estoppel doctrine applies. ECF Nos. [15] at 13-16; [16] at 8-9; [25]

  at 8-10. Upon consideration, the Court agrees with Plaintiff that Princess has not shown that the

  doctrine of equitable estoppel applies in this case.

          Generally, “one who is not a party to an agreement cannot enforce its terms against one

  who is a party” because the “right of enforcement generally belongs to those who have purchased

  it by agreeing to be bound by the terms of the contract themselves.” Lawson v. Life of the S. Ins.



  3
    Princess maintains that “Plaintiff acknowledges Princess and HAL as employers at the time of
  the incident.” ECF No. [23] at 7. It adds that Hal and Princess are “sister companies, owned by
  Carnival Corporation.” Id. However, the Employment Agreement demonstrates that it was entered
  into only between Plaintiff and Hal, not Princess. ECF Nos. [1-3] (“This SEAGOING
  EMPLOYMENT AGREEMENT (SEA) is made by and between the person named below
  (Employee or you) and HAL MARITIME LTD. (Company/Employer, we or us) . . . regarding
  Employee’s work on board one or more ships owned by Company’s legal affiliates, HAL Antillen
  N.V. and/or HAL Nederland N.V.”). And to be clear, Plaintiff expressly disavows that Princess
  was his “employer or otherwise ever had any written agreement to arbitrate with him.” ECF No.
  [15] at 2 n.1 (citing ECF No. [7-1] at 85, 87-90). Further, while Princess asserts that Articles 21C
  and 21E of the Employment Agreement authorize transferring crewmembers to different ships
  with the Employment Agreement remaining in full force and effect, ECF No. [23] at 7, that does
  not mean that Princess becomes a party to the Employment Agreement in the event of a transfer.
  Instead, it means that the Employment Agreement remains effective, pursuant to those clauses, if
  Plaintiff is transferred to another vessel. Regardless, the Complaint alleges that the Employment
  Agreement expired before Plaintiff’s claims arose, and Princess fail to cite any provision
  establishing that it became a contracting party.


                                                     8
Case 1:20-cv-22911-BB Document 26 Entered on FLSD Docket 11/10/2020 Page 9 of 16

                                                              Case No. 20-cv-22911-BLOOM/Louis


  Co., 648 F.3d 1166, 1168 (11th Cir. 2011). However, “a nonparty may force arbitration if the

  relevant state contract law allows him to enforce the agreement to arbitrate.” Id. at 1170 (citation

  and internal quotation marks omitted). As a result, the “issue of whether a non-signatory to an

  agreement can use an arbitration clause in that agreement to force a signatory to arbitrate a dispute

  between them is controlled by state law.” Kroma Makeup EU, LLC v. Boldface Licensing +

  Branding, Inc., 845 F.3d 1351, 1354 (11th Cir. 2017); see also GE Energy Power Conversion

  France SAS, Corp. v. Outokumpu Stainless USA, LLC, 140 S. Ct. 1637, 1648, 207 L. Ed. 2d 1

  (2020) (acknowledging that arbitration agreements may be enforced by non-signatories).

         This Court and another court within this district have denied motions to compel arbitration

  under the Convention predicated on equitable estoppel theories. See Wexler v. Solemates Marine,

  Ltd., No. 16-CV-62704, 2017 WL 979212, at *4-5 (S.D. Fla. Mar. 14, 2017); Haasbroek v.

  Princess Cruise Lines, Ltd., 286 F. Supp. 3d 1352, 1361-62 (S.D. Fla. 2017). In each case, the

  courts reasoned that the non-signatory defendant failed to demonstrate that the law of the

  applicable jurisdiction (here, the British Virgin Islands) recognized equitable estoppel. See Wexler,

  2017 WL 979212, at *4 (“[P]ursuant to the Supreme Court’s decision in Carlisle, ‘state law

  provides the rule of decision’ on whether a nonparty can enforce an arbitration clause against a

  party. Here, Solemates Marine makes no indication whatsoever that the contract law of the

  Cayman Islands—which the parties agree govern in this case—recognizes the equitable estoppel

  doctrine in this context. This is significant as Solemates Marine bears the initial burden to show

  that an agreement to arbitrate exists.”) (internal citation omitted); Haasbroek, 286 F. Supp. 3d at

  1361-62 (“The law of the Bahamas governs the SEA and the Arbitration Clause

  therein. Accordingly, for purposes of determining whether a non-party could enforce the

  Arbitration Clause, the Court must apply the law of the Bahamas. However, the Moving




                                                   9
Case 1:20-cv-22911-BB Document 26 Entered on FLSD Docket 11/10/2020 Page 10 of 16

                                                              Case No. 20-cv-22911-BLOOM/Louis


  Defendants make ‘no indication whatsoever that the contract law’ of the Bahamas ‘recognizes the

  equitable estoppel doctrine in this context.’ In Wexler, this Court denied a defendant’s motion to

  compel arbitration premised on a theory of equitable estoppel because that defendant failed to

  argue that the law of the applicable jurisdiction (the Cayman Islands) recognized equitable

  estoppel. The Wexler Court found this omission ‘significant’ because that defendant had the

  burden of showing that an agreement compels the arbitration of the claims against it. For the same

  reasons, the Court finds that the Moving Defendants have failed to satisfy their burden here: the

  Moving Defendants have not shown that, under the laws of the Bahamas, equitable estoppel would

  permit non-signatory Princess to enforce the arbitration clause.”) (internal citations omitted).

         Like defendants in Wexler and Haasbroek, Princess makes no showing that British Virgin

  Islands law recognizes the equitable estoppel doctrine in this context, much less that it would apply

  in Princess’ favor. Accordingly, Princess has not carried its burden to show that, as a non-

  signatory, Princess can enforce the Employment Agreement against Plaintiff. Therefore,

  “[Princess] is unable to satisfy the first jurisdictional element of Bautista—i.e., ‘the existence of

  an agreement in writing within the meaning of the Convention to arbitrate the dispute at issue[.]’”

  Wexler, 2017 WL 979212, at *5. The Court, consequently, denies the motion to compel arbitration

  of the claims against Princess pursuant to the Convention, and remand of those claims is proper.

  Id.

                 B.      The claims against Hal are subject to arbitration

         The crux of Plaintiff’s argument is that arbitration cannot be compelled under the

  Employment Agreement because his personal injury claims arose after the Employment

  Agreement expired by its own terms. Moreover, even if it did not expire, the Employment

  Agreement was not triggered given that Plaintiff was on leave and not in active service on April




                                                   10
Case 1:20-cv-22911-BB Document 26 Entered on FLSD Docket 11/10/2020 Page 11 of 16

                                                                Case No. 20-cv-22911-BLOOM/Louis


  23, 2020. ECF Nos. [15] at 6-13; [16] at 2; [25] at 1-5. Hal, by contrast, maintains that the

  Employment Agreement’s arbitration clause survives termination and that Plaintiff “admits” he

  was an employee and thus subject to the Employment Agreement. ECF Nos. [23] at 2-7; [24].

  Upon consideration, the Court agrees with Defendant that the claims against Hal are subject to

  arbitration.

          “Under both the FAA and the Convention, ‘the first task of a court asked to

  compel arbitration of a dispute is to determine whether the parties agreed to arbitrate’ it.” Doe, 657

  F.3d at 1213 n.9. In determining the scope of an agreement, the Court must “look first to whether

  the parties agreed to arbitrate a dispute” rather than to general policy goals. Id. at 1214. Courts are

  “not to twist the language of the contract to achieve a result which is favored by federal policy but

  contrary to the intent of the parties.” Id. (citation omitted). That means “the parties will not be

  required to arbitrate when they have not agreed to do so,” because arbitration “is a matter of

  consent, not coercion.” Id. (citation omitted). Simply put, “[b]ecause arbitration is strictly a matter

  of contract, we cannot compel arbitration for disputes which arose during time periods in which

  no effective contract requiring arbitration was governing the parties.” Klay v. All Defendants, 389

  F.3d 1191, 1203 (11th Cir. 2004) (citing Brandon, Jones, Sandall, Zeide, Kohn, Chalal & Musso,

  P.A. v. MedPartners, Inc., 312 F.3d 1349, 1358 (11th Cir. 2002) (“We will compel no arbitration

  of issues that are outside an agreement to arbitrate.”)).

          Here, the Complaint alleges that Plaintiff’s employment contract with Hal expired on April

  22, 2020. ECF No. [1-2] at ¶¶ 10, 14, 23. The Employment Agreement “monthly rate” page, ECF

  No. [1-3], further reflects that Plaintiff’s sign-off date was April 22, 2020. Neither party claims

  that a new employment agreement was entered into after that date. According to the Complaint,

  Plaintiff’s injuries occurred on April 23, 2020 while he was in transit from the Vessel to the Regal




                                                    11
Case 1:20-cv-22911-BB Document 26 Entered on FLSD Docket 11/10/2020 Page 12 of 16

                                                              Case No. 20-cv-22911-BLOOM/Louis


  Princess via a lifeboat that was experiencing rough sea conditions. See ECF No. [1-2] at ¶¶ 14-15,

  24-26. This injury took the form of a slip and fall while assisting another individual aboard the

  lifeboat. Id. at ¶ 26. Following that event, despite Plaintiff’s intensifying pain and worsening

  medical conditions, allegedly he was not given proper medical treatment, and he remains

  paraplegic. Id. at ¶¶ 27-43.

         In Plaintiff’s view, the Employment Agreement’s arbitration provision is inapplicable

  because the underlying disputes do not “relat[e] to or in any way aris[e] out of this Agreement or

  your service on board a ship[.]” ECF No. [15] at 7. Specifically, he maintains that on April 23,

  2020, he was not in “active service” in a “crewmember capacity,” he was on “leave,” and “in

  transit,” which causes the disputes to be outside the Employment Agreement’s scope. Id. at 8, 11-

  12 (citing ECF No. [1-5] at Arts. 1A and 6G)). However, at the same time, the arbitration

  agreement applies to “all such disputes no matter how described, pleaded or styled.” ECF No. [1-

  5] at Art. 18B. But more importantly, the Complaint itself alleges causes of actions that “relate to

  or in any way arise out of the Employment Agreement” or Plaintiff’s “service on board a ship.” In

  particular, as to Hal, Plaintiff alleges two counts for Jones Act negligence and one count for

  maintenance and cure. ECF No. [1-2] at 9-17. The Eleventh Circuit has explained that these causes

  of action would not be viable “but for” a seaman’s service on a vessel, and thus, are subject to

  arbitration even where the dispute allegedly arises after the seaman’s employment terminates. See

  Montero v. Carnival Corp., 523 F. App’x 623, 627-28 (11th Cir. 2013) (“But for Montero’s service

  on the vessel, none of those claims [for Jones Act negligence, unseaworthiness, and maintenance

  and cure] would have been viable. Because none of Montero’s claims would be viable if he had




                                                  12
Case 1:20-cv-22911-BB Document 26 Entered on FLSD Docket 11/10/2020 Page 13 of 16

                                                                Case No. 20-cv-22911-BLOOM/Louis


  not served as an employee on one of Carnival’s ships, this dispute arises out of his service on the

  vessel and falls within the scope of the arbitration clause.”) (internal citations omitted).4

          And, to be sure, an employment agreement’s termination does not automatically mean that

  an arbitration agreement is inapplicable. In fact, this Court and others have determined that

  disputes under similar broadly worded arbitration agreements are subject to arbitration even

  though plaintiffs, like Plaintiff here, argued that the employment agreement had terminated and

  thus the arbitration clauses did not apply. See Montero, 523 F. App’x at 627 (rejecting argument

  that “arbitration is not required if an employee brings a claim after the employment contract

  terminates” because it “would contradict the arbitration clause’s broad language, as well as the

  Convention’s policy in favor of arbitration,” and compelling arbitration where agreement required

  arbitration of “any and all disputes arising out of . . . Seafarer’s service on the vessel”); Bendlis v.

  NCL (Bahamas), Ltd., 112 F. Supp. 3d 1339, 1345-46 (S.D. Fla. 2015) (explaining that arbitration

  clause stating that “any and all claims, grievances, and disputes of any kind whatsoever relating to

  or in any way connected with the Seaman’s shipboard employment with the Company . . . shall be

  referred to and resolved exclusively by binding arbitration” is “broad language” that “suggests”

  the parties “intended for the arbitration clause to survive expiration”); Isanto v. Royal Caribbean

  Cruises, Ltd., No. 20-cv-23715, 2020 WL 6262981, at *7 (S.D. Fla. Oct. 23, 2020) (compelling



  4
    Further supporting Defendant’s argument that the claims are subject to arbitration, the Complaint
  alleges that “[a]t all times material” Plaintiff was a “Jones Act seaman” and that Hal was
  “Plaintiff’s Jones Act employer.” ECF No. [1-2] at ¶ 6. See 46 U.S.C. § 30104 (Jones Act claims
  apply to a “seaman injured in the course of employment”). Additionally, although Plaintiff argues
  that his rights to repatriation and to receive medical treatment arise independently of the
  Employment Agreement pursuant to the Maritime Labour Convention (“MLC 2006”), ECF No.
  [15] at 12 n.4, as Hal correctly points out, the MLC 2006 applies only to “seafarers,” which is
  defined as “any person who is employed or engaged or works in any capacity on board a ship to
  which this Convention applies.” See ECF No. 23] at 7 n.8 (citing MLC 2006 at Arts. 2.1.f and 2.2).
  The MLC 2006, therefore, does not support Plaintiff’s arguments that his claims fall beyond the
  scope of the arbitration provision.


                                                    13
Case 1:20-cv-22911-BB Document 26 Entered on FLSD Docket 11/10/2020 Page 14 of 16

                                                                Case No. 20-cv-22911-BLOOM/Louis


  arbitration and noting that allegation that crewmember’s employment had terminated before

  disputes arose “is not dispositive of whether the action is subject to arbitration”).

         The arbitration agreement here is consistent with the arbitration agreements in Montero,

  Bendlis, and Isanto. Accordingly, the Court concludes that the first Bautista prong is satisfied.

  Because Plaintiff does not contest the remaining three prongs of Bautista, which the Court likewise

  concludes are present, Hal has demonstrated the four conditions to compel arbitration are satisfied.

  Hal therefore has carried its initial burden to show that an agreement to arbitrate is subject to the

  Convention.

                 C.      No further defenses apply

         To implement the Convention, the “Convention Act provides two causes of action in

  federal court for a party seeking to enforce arbitration agreements covered by the New York

  Convention: (1) an action to compel arbitration in accord with the terms of the agreement, 9 U.S.C.

  § 206, and (2) at a later stage, an action to confirm an arbitral award made pursuant to an arbitration

  agreement, 9 U.S.C. § 207.” Escobar v. Celebration Cruise Operator, Inc., 805 F.3d 1279, 1286

  (11th Cir. 2015) (emphasis removed). “These two stages of enforcement are known as (1) the

  arbitration-enforcement stage and (2) the award-enforcement stage. Only certain defenses can be

  raised at each stage of enforcement, and the available defenses differ between the arbitration-

  enforcement stage and the award-enforcement stage.” Id. (internal citation omitted). At the present

  arbitration-enforcement stage, the “only” defenses to arbitration are that the arbitration agreement

  is “null and void, inoperative or incapable of being performed.” Id. “The null-and-void clause

  encompasses only those defenses grounded in standard breach-of-contract defenses—such as

  fraud, mistake, duress, and waiver—that can be applied neutrally before international tribunals.”




                                                    14
Case 1:20-cv-22911-BB Document 26 Entered on FLSD Docket 11/10/2020 Page 15 of 16

                                                                     Case No. 20-cv-22911-BLOOM/Louis


  Id. Defenses that the arbitration agreement is unconscionable or that public policy defeats the

  agreement are premature and not available at this setting. Id. at 1287-88.

            Having rejected Plaintiff’s arguments that the arbitration agreement is inoperative, Plaintiff

  must demonstrate that other affirmative defenses apply to avoid arbitration. In this respect, he fails

  to carry his burden because he does not assert that other affirmative defenses apply. Accordingly,

  the Court concludes that the claims against Hal shall be submitted to binding arbitration in

  accordance with the arbitration clause in the Employment Agreement.

                    D.      Staying the case is proper

            The Court next turns to whether the case should be dismissed or stayed. Although some

  courts within this district have dismissed cases that were submitted to arbitration, this Court has

  previously stayed proceedings. See VVG Real Estate Invs. v. Underwriters at Lloyd’s, London, 317

  F. Supp. 3d 1199, 1207 (S.D. Fla. 2018) (“Although Defendant moves to dismiss and, in the

  alternative, stay this action, ‘[t]he Eleventh Circuit has held that the proper course is to stay the

  proceedings rather than dismiss the action.’ Norfolk S. Ry. Co. v. Fla. E. Coast Ry., LLC, No. 3:13-

  CV-576-J-34JRK, 2014 WL 757942, at *11 (M.D. Fla. Feb. 26, 2014) ((citing Bender v. A.G.

  Edwards & Sons, Inc., 971 F.2d 698, 699 (11th Cir. 1992) (“Upon finding that a claim that is

  subject      to    an arbitration agreement,    the        court   should   order   that   the   action

  be stayed pending arbitration.”))); Isanto, 2020 WL 6262981, at *10. Accordingly, this Court will

  stay the proceedings.

            IV.     CONCLUSION

            Accordingly, it is ORDERED AND ADJUDGED as follows:

                  1. Defendants’ Motion, ECF No. [4], is GRANTED IN PART AND DENIED IN

                    PART.




                                                        15
Case 1:20-cv-22911-BB Document 26 Entered on FLSD Docket 11/10/2020 Page 16 of 16

                                                             Case No. 20-cv-22911-BLOOM/Louis


               2. Plaintiff’s Motion, ECF No. [16], is GRANTED IN PART AND DENIED IN

                  PART.

               3. The Court COMPELS arbitration as to Plaintiff’s claims against Defendant Hal

                  Maritime, Ltd.

               4. Plaintiff’s claims against Defendant Princess Cruise Lines, Ltd. are REMANDED

                  to the Circuit Court for the Eleventh Judicial Circuit in and for Miami-Dade

                  County, Florida.

               5. The case is STAYED pending completion of the arbitration proceedings. After

                  arbitration has concluded, Plaintiff and Hal shall FILE a notice with the Court

                  advising whether the case shall be reopened or dismissed.

               6. To the extent no otherwise disposed of, all pending motions are DENIED AS

                  MOOT, and any pending deadlines are TERMINATED.

               7. The Clerk of Court is directed to CLOSE this matter for administrative purposes.

         DONE AND ORDERED in Chambers at Miami, Florida, on November 9, 2020.




                                                         _________________________________
                                                         BETH BLOOM
                                                         UNITED STATES DISTRICT JUDGE

  Copies to:

  Counsel of Record




                                                  16
